Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “on the other side”, which is not introduced in claim 2 or claim 1. Thus, the office notes that claim 3 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (U.S 2018/0124955 A1). 
In regards to Claim 1, Rogers discloses a cooling device comprising: a duct (Fig.3, #313 in conjunction with 306 makes the duct) that guides air that has absorbed heat generated inside a cooling target and 5has been discharged, to the cooling target (Fig.3, the duct guides heated air to a cooling unit #303 and discharges the cooled air back to the cooling target #308); a cooler (Fig.3, #303) that is provided in the duct (Fig.3, #303 is provided in the duct) and cools the air flowing inside the duct (Fig.3 and paragraph [0084]); and an adjusting mechanism (Fig.3, #314 which are adjustable vents for controlling the flow of cool air) that is located on a downstream side of the cooler (Fig.3, #314 is downstream from cooler #303), adjusts an amount of the air discharged from the duct into a room where the cooling target is installed (Fig.3 and paragraph [0084], which discloses #314 adjusts the amount of air within the room #307). 


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (U.S 10,772,238 B1). 
In regards to Claim 1, Ross discloses a cooling device comprising: a duct (Fig.1, #116 which forms a duct) that guides air that has absorbed heat generated inside a cooling target and 5has been discharged, to the cooling target (Fig.1, discloses air that is heated (left side) being guided to the duct to be cooled and discharged to the cooling target (servers within the rack) placed within the housing #112); a cooler (Fig.1, #136) that is provided in the duct (Fig.1, #136 is provided in duct #116) and cools the air flowing inside the duct (Fig.1 and Column 2, lines 59-61); and an adjusting mechanism (Fig.1, #140 in conjunction with fan #138) that is located on a downstream side of the cooler (Fig.1, downstream the cooler #136), adjusts an amount of the air discharged from the duct into a room where the cooling target is installed (Fig.1 which discloses multiple modes and Column 3, lines 15-20, which states #140 adjusts the amount of air discharged from duct #116).
In regards to Claim 2, Ross discloses the cooling device according to claim 1, wherein the duct is provided above the cooling target (Fig.1, #116 is above the cooling target), and the duct receives air that is discharged from one side of the cooling target and head upward, and guides the air to another side of the cooling target (Fig.1, heated air on the left goes into duct #116 and out the other side to cool the computer rack (cooling target)).
 In regards to Claim 3, Ross discloses the cooling device according to claim 2, wherein the duct discharges air downward on the other side (Fig.1, #116 discharges air downwards on another side). 
In regards to Claim 4, Ross discloses the cooling device according to claim 1, wherein the duct, the cooler, and the 20adjusting mechanism are provided for each of a plurality of cooling targets including the cooling target (Fig.1, #116 which includes #136 and #140 are provided for each of the plurality of servers (cooling targets)). 
In regards to Claim 5, Ross discloses the cooling device according to claim 1, wherein the cooling target is an electronic device (Fig.1, the rack includes a plurality of server devices) and transmits heat to air flowing from one side in the horizontal 25direction to another side in the horizontal direction (Fig.1, cool air enters from the right side and heated air exits the left side in a horizontal direction).
In regards to Claim 6, Ross discloses the air cooling system comprising: the cooling device according to claim 1, and the cooling target (Fig.1, servers within the rack); and 5wherein the duct (Fig.1, #116) sucks in the air from a side where the cooling target discharges the air (Fig.1, left side of the server rack), and supplies the air to a side where the cooling target sucks in the air (Fig.1, the server rack sucks in cool air from the right side).
In regards to Claim 7, Ross discloses the air-cooling system cooling device according to claim 6, wherein the cooling target includes a plurality of cooling targets arranged in a same air-conditioned room (Fig.1, the rack within the room #112 contains a plurality of severs stacked in the vertical direction, see column 1, lines 13-35).  
In regards to Claim 8, Ross discloses a cooling method comprising: guiding air that has absorbed heat generated inside a cooling target installed in an air-conditioned room and has been discharged, to the cooling target (Fig.1, guiding heated air from the left side of the server rack containing a cooling target to a duct to be cooled via #136 and back to the cooling target); cooling the air guided from an exhaust port toward a suction port (Fig.1, #136, cooling air guided from exhaust port (left side) towards a suction port (Right side)); and 15discharging, on a downstream side of the cooling, a part of the air guided toward the suction port, into the room (Fig.1, air is discharged downstream from the cooling unite #136 towards the right side in room #112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Czamara (U.S Patent 9,622,387) – Discloses a duct carry heated air from a cooling target to a cooling unit within said duct to be discharged back to the cooling target for continual cooling). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835